        Case 1:21-cv-01951-PAE Document 31 Filed 05/07/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


SECURITIES AND EXCHANGE
COMMISSION,
                                                           No. 1:21-cv-01951-PAE
                                 Plaintiff,

                   -v-

AT&T INC., CHRISTOPHER C. WOMACK,
KENT D. EVANS, and
MICHAEL J. BLACK,

                                 Defendants.


           DEFENDANT AT&T INC.’S DEMAND FOR JURY TRIAL

      Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Defendant

AT&T Inc. demands a jury trial on all issues so triable.

Dated: May 7, 2021
                               NORTON ROSE FULBRIGHT US LLP


                               By:  /s/ Richard S. Krumholz
                                    Richard S. Krumholz
                                  1 2200 Ross Avenue
                                    Suite 3600
                                    Dallas, Texas 75201
                                    Tel: (214) 855-8000
                                    Fax: (214) 855-8200
                                    richard.krumholz@nortonrosefulbright.com

                                    Peter A. Stokes (pro hac vice pending)
                                  1 98 San Jacinto Boulevard
                                    Suite 1100
                                    Austin, Texas 78701
                                    Tel: (512) 536-5287
                                    Fax: (512) 536-4598
                                    peter.stokes@nortonrosefulbright.com
Case 1:21-cv-01951-PAE Document 31 Filed 05/07/21 Page 2 of 2




                        Seth M. Kruglak
                      1 1301 Avenue of the Americas
                        New York, New York 10019
                        Tel: (212) 318-3000
                        Fax: (212) 318-3400
                        seth.kruglak@nortonrosefulbright.com

                    WILLKIE FARR & GALLAGHER LLP

                        Randall W. Jackson
                        Brittany Wagonheim
                      1 787 Seventh Avenue
                        New York, New York 10019
                        Tel: (212) 728-8216
                        Fax: (212) 728-8111
                        rjackson@willkie.com
                        bwagonheim@willkie.com

                     Attorneys for AT&T Inc.




                              2
